IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs at Knoxville May 15, 2012

        STATE OF TENNESSEE V. STEVEN WOODROW JOHNSON

                Appeal from the Criminal Court for Davidson County
                    No. 2010-B-977    Mark J. Fishburn, Judge


               No. M2011-00859-CCA-R3-CD - Filed September 7, 2012


Following a trial, a Davidson County jury found appellant, Steven Woodrow Johnson, guilty
of felony murder, especially aggravated burglary, aggravated burglary, aggravated assault,
and possession of a firearm during the commission of a dangerous felony. The trial court
sentenced appellant to life in prison for felony murder. The trial court also sentenced
appellant to serve sentences of ten years for especially aggravated burglary (count two) and
five years for aggravated burglary (count four) and then merged the two convictions.
Appellant was sentenced to five years for aggravated assault and three years for possession
of a firearm during the commission of a dangerous felony. Some sentences were consecutive
to each other, but all were concurrent to the life sentence for felony murder. Thus, appellant
received an effective life sentence. On appeal, appellant contends that the evidence was
insufficient to support his convictions. Following review of the record, we conclude that the
conviction of especially aggravated burglary should be modified to aggravated burglary.
Because only one judgment of conviction should have been entered as to the merged counts,
we vacate the judgments in count two and count four and remand to the trial court for entry
of a single judgment of conviction consistent with this opinion. We affirm the judgments of
the trial court in all other respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
              in Part; Modified in Part; Vacated in Part; Remanded

R OGER A. P AGE, J., delivered the opinion of the court, in which T HOMAS T. W OODALL and
N ORMA M CG EE O GLE, JJ., joined.

Paul J. Walwyn, Madison, Tennessee, for the appellant, Steven Woodrow Johnson.
Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Janice Norman and Robert
McGuire, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                        OPINION

                              I. Facts and Procedural History


       A Davidson County Grand Jury indicted appellant for first degree felony murder,
especially aggravated burglary, attempted especially aggravated robbery, aggravated
burglary, aggravated assault, and possession of a firearm during the commission of a
dangerous felony. The jury found appellant guilty on all counts except attempted especially
aggravated robbery, and he received an effective life sentence.

       At the jury trial, Officer Eric Bacon with the Metropolitan Nashville Police
Department testified that in the early morning hours of November 23, 2008, he responded
to a shooting call at a residence located at 524 Wesley Avenue in East Nashville. Upon
entering the residence through the front door, Officer Bacon briefly spoke with George
Young,1 the victim’s roommate and brother. He then went to the rear bedroom where the
victim, John Young, was “near death,” lying on the bed with a gunshot wound to his head.
Upon entering the bedroom, Officer Bacon discovered a revolver on the floor next to the
victim’s foot and secured it. Paramedics soon arrived to transport the victim, and Officer
Bacon was able to conduct a walk-through of the residence. He observed that the back door
had been forced open, shell casings were scattered on the floor, and bullet holes were in the
walls.

       George M. Young, Jr. testified that he resided at 524 Wesley Avenue with the victim.
On the night of November 22, 2008, they watched a football game and went to bed around
10:30 p.m. A few moments later, Mr. Young heard a knock at the back door. The victim
went to the bathroom window through which he could see two men standing on the back
porch; Mr. Young stood beside the victim. The victim told the two people to leave, and they
complied. From the front door of the residence, Mr. Young then observed the two men
walking west down the street. The victim told Mr. Young that the men stated that


       1
         Because John and George Young have the same surname, we will refer to George
Young as “Mr. Young” and John Young as “the victim” to avoid confusion. In doing so, we
intend no disrespect.

                                             2
“Dewayne” sent them to borrow money. After Mr. Young returned to bed, a noise in the
home awakened him, and he discovered a man in his room, pointing a gun at his face. The
man told him to get up. When Mr. Young stood up, the man hit him in the back of the head
with his gun, knocking him to the floor. Gunshots began to ring out, and Mr. Young lay face
down on the floor. Mr. Young then heard glass breaking, which the shooter caused by
jumping through the bedroom window. Mr. Young called 9-1-1 and called out to his brother.
However, he “never could hear anything.” Mr. Young testified that he kept some money in
the back of his closet, but the intruder did not take anything from the home that night.

        Richard Allen testified that he resided at 308 Dinwiddie Drive with Robert Taylor and
Mr. Taylor’s wife, Crystan Shawn Taylor.2 On the evening of November 22, 2008, Allen
was in possession of Crystan’s cellular phone. He received a call from appellant in which
he asked if Allen “wanted to go out and do something.” Appellant thereafter drove to
Allen’s residence with appellant’s brother, Richard Johnson, and another man whom Allen
had never met before. The men all got into appellant’s vehicle, and Allen had a conversation
in the back seat of the vehicle with the man whom he did not know. Allen testified that the
man “[w]anted to hit a lick. They were going to do a robbery.” Allen stated that the man
wanted $60,000 that was in a shoe box in the home of “two old guys.” Allen was not certain
if appellant could hear the conversation, but Allen asked appellant what he thought about the
conversation. However, Allen could not recall how appellant replied. Allen then stepped
out of the vehicle and returned to his house, not wanting to participate in the robbery. Allen
left instructions with Crystan “to just answer the phone and say no[,]” if appellant called.
Allen and Robert Taylor then left the residence to go to a tattoo shop. After hearing about
the home invasion and murder on the news, Allen contacted appellant the next day and asked
appellant if he had been involved. Appellant responded that he had no involvement in the
reported incident.

       Crystan Shawn Taylor testified that on November 22, 2008, Allen was in possession
of her cellular phone at their residence while she was at a tattoo shop with a friend. When
Crystan returned home, Allen was leaving the residence with Robert Taylor, and Allen stated
to Crystan that “Woody3 may call. If he calls, tell him I’m not here and I said no.” After
midnight, Crystan received a call from appellant, asking for “Ricky.”4 Crystan responded


       2
         Numerous witnesses in this case share the same surname. To avoid confusion, we will
sometimes refer to the witnesses by either their first or last names. In using first names, we
intend no disrespect.
       3
           “Woody” obviously referred to appellant, Steven Woodrow Johnson.
       4
           “Ricky” obviously referred to Richard Allen.

                                                3
that “Ricky said to tell you he’s not here and he said no,” although she did not know the
meaning of her response. Appellant then replied, “[T]hat’s all I need to know.”

        Alicia Catherine Johnson, appellant’s wife, testified that in 2008, she and appellant
resided with appellant’s parents in their home at 1221 London Bridge Road. Appellant’s
brother, Richard Johnson, also resided there. She stated that she and appellant were arguing
constantly, and their marriage was “falling apart.” On the evening of November 22, 2008,
she was at a family dinner at church with appellant, Wendy Johnson, Richard Johnson, and
other family members. Also in attendance was a man named Francisco Ancona, whom
Alicia knew as “Brobro,” and Gail Barber. At the dinner, Alicia overheard appellant and
Ancona talking about “hitting a lick.” Although she did not think they were referring to
committing a robbery, she knew this term could refer to a robbery. She stated that she
thought appellant said the term, but she was “not positive.” She stated that, although she did
not know what they were referring to, it made her feel “sick” because “anything that has to
do with hitting a lick would be somebody getting in trouble.” After the dinner, she and
appellant returned home with their children in his vehicle. Alicia got into an argument with
appellant, and appellant left the home. Alicia began calling appellant on his cellular phone,
but he did not answer. Later that night, appellant returned home with Richard Johnson. They
were carrying Ancona into the home. Ancona had a cut on his leg, and the two men put him
into the shower. Alicia testified that she knew something was wrong because appellant was
very upset. Wendy Johnson and Barber also appeared at the home between 3:00 a.m. and
6:00 a.m. Appellant would not tell Alicia what had happened, but later appellant turned on
the news, which was broadcasting a story about the victim, and stated, “[T]hat’s it.”

       Alicia Johnson further testified that appellant and appellant’s fiancee, Tangia Tobitt,5
contacted her and attempted to “intimidate” her about testifying. She stated that she was
afraid of them. Alicia spoke to Detective Curtis Hafley with the Metropolitan Nashville
Police Department about the incident on two occasions, but she gave different statements
each time. She said she was scared the first time, and the second time she “felt more
comfortable” with Detective Hafley. In her first statement on May 28, 2009, Alicia told
Detective Hafley that she was asleep when appellant and the other men came to the home that
night, and a loud noise awakened her. However, she did not mention Wendy Johnson and
Barber being in the home or that she saw any blood. She gave her second statement to
Detective Hafley on March 28, 2010, in which she proffered this additional information.
However, she did not tell Detective Hafley about the conversation she overheard between



       5
         At the time of the incident in November 2008, appellant and Alicia Johnson were
married and residing together. Since that time, they have separated and appellant became
engaged to Ms. Tobbitt.

                                              4
appellant and Ancona at the family dinner about “hitting a lick” because she “didn’t want to
get in trouble.” She only revealed that information shortly before trial.

        Elizabeth Gail Barber testified that on November 22, 2008, she and her son went to
the Walmart parking lot in Madison, Tennessee, to meet appellant, Richard Johnson, and
Ancona, whom she knew as “Frank.” Wendy Johnson was also at the meeting. Appellant
asked Barber if she “wanted to make some money, about a thousand dollars.” They wanted
to use her vehicle, a Chevrolet S-10 truck, “[g]oing to the robbery.” She stated that she
followed appellant in his vehicle to a side street off Trinity Lane, where they exchanged
vehicles, and she saw appellant remove a gun from the middle console of his vehicle. She
stated that she thought “that they were going to use [the gun] to go do the robbery,” meaning
she thought Ancona was going to take the gun into the home when he committed the robbery.
Richard Johnson and Ancona then took her truck “to go by and do the robbery.” After
Richard Johnson and Ancona took Barber’s vehicle, she and Wendy Johnson went with
appellant in his vehicle.

       Appellant then drove to a White Castle restaurant and waited in the parking lot.
Barber heard appellant talking on the phone to someone, asking “if that was gunshots”
approximately twenty to twenty-five minutes after the meeting on Trinity Lane. Richard
Johnson and Ancona then approached them in Barber’s truck, and Ancona got into
appellant’s vehicle. Appellant drove them to his parents’ home, where she saw Alicia
Johnson come out on the porch.

         Barber further testified that she did not tell Detective Hafley that her two-year-old son
was with her that night because she was “afraid that [she] would lose her child.” She also
told Detective Hafley during her interview that she saw appellant with a gun while at the
Walmart parking lot, but she actually saw it on Trinity Lane “[b]ecause after thinking about
it, that’s where I actually seen [sic] it the first time.” She further stated that while at the
Walmart parking lot, appellant was sitting in his vehicle with the door open when Ancona,
who was standing outside, and appellant agreed that Ancona would be the one to enter the
home and commit the robbery.

       Detective Paul Harris with the Metropolitan Nashville Police Department testified that
he assisted Detective Hafley in the investigation. Approximately eighty-eight hours after the
incident occurred, Detective Harris arrested a suspect named Francisco Ancona. At the time
of arrest, Ancona told police he was waiting on a ride from appellant, and Ancona gave
appellant’s address as his place of residence. Detective Harris considered appellant a
potential suspect because “there was a fair amount of speculation that someone would have
assisted Francisco Ancona in the homicide . . . .” Detective Harris spoke with appellant on
November 24, 2010, about his relationship with Ancona. That was appellant’s first interview

                                                5
with police concerning this incident. Appellant stated that he took Ancona to an Express
Market at approximately 8:30 p.m. on November 22, 2008, and did not have any more
contact with Ancona until around noon the next day. Appellant stated that he was sick that
evening and had been at home sleeping all night. After the interview, appellant was not
placed under arrest and was allowed to leave the station.

       Kevin Carroll, an investigator with the Davidson County Sheriff’s Office, testified
that Ancona’s visitation report indicated that appellant visited Ancona in jail seven times
between November 30, 2008, and January 25, 2009. Ancona’s visitation report also showed
that appellant was listed as “sibling.” Carroll further testified about Ancona’s recorded
telephone calls, and he identified five calls that were played for the jury.

       Special Agent Richard Wesley Littlehale, Assistant Special Agent in charge of the
technical services unit for the Tennessee Bureau of Investigation, testified that Detective
Hafley and the District Attorney General’s office contacted him to assist in analyzing
telephone records pertaining to the case and in preparing a visual aid to present to the jury.
He explained the process of collecting and analyzing cellular phone data, and he created a
map based on call records and addresses that Detective Hafley provided him.

        Detective Curtis Hafley with the Metropolitan Nashville Police Department testified
that he was the lead detective in the case and responded to the crime scene at 524 Wesley
Avenue at 2:30 a.m. on November 23, 2008. Detective Hafley determined that the rear door
of the victim’s residence was the point of entry and that George Young’s bedroom window
was the suspect’s point of exit. After the police took Ancona into custody on November 23,
2008, Detective Hafley obtained a search warrant on November 24 for 1221 London Bridge
Road because Ancona listed that address as his place of residence. Detective Hafley also
obtained Ancona’s jail telephone call records and cellular phone records of appellant and
Ancona, among other potential suspects.

        A few weeks later, a member of the Young family contacted Detective Hafley
regarding a letter that Josh Young, the victim’s son, had sent. Josh Young was incarcerated
in the Cheatham County Jail with Richard Allen, and Allen claimed to have information
about the incident. Detective Hafley interviewed Allen at the jail, and Allen supplied
Detective Hafley with details about appellant’s attempt to get Allen involved in the robbery.
Detective Hafley corroborated the information with cellular phone records. Detective Hafley
later received recordings of Ancona’s telephone calls from prison to appellant. He
discovered that from the time of Ancona’s arrest on November 23, 2008, and appellant’s
arrest on January 26, 2009, there were about a dozen calls between Ancona and appellant.




                                              6
        Detective Hafley formally interviewed appellant on January 26, 2009, which was
appellant’s second interview with police. Appellant first told Detective Hafley the same
story he told Detective Harris, stating that on the night of the incident he had been sick, had
slept all night, and he had not seen Ancona until the next day. As the interview progressed,
appellant changed different aspects of his story. At first, appellant denied knowing anything
about the incident until after it occurred, but then appellant informed Detective Hafley that
Ancona previously told him “he was going to hit a good lick.” Appellant then stated that
Wendy Johnson contacted him on behalf of a man named Dewayne Vaughan to commit a
robbery, but he and Ancona never discussed the robbery. However, when interviewing
Vaughan “a day or two” after appellant, Vaughan denied meeting appellant, and no cellular
phone records indicated that they had communicated. Later, appellant stated that he, in fact,
left his home two times that night to look for Ancona, who had called him wanting a ride.
However, appellant’s story of the events did not correlate with cellular phone records and
other statements, and Detective Hafley confronted appellant about the inconsistencies.
Appellant later stated that he spoke to Allen about recruiting him to commit the robbery. He
said that he drove to Allen’s house with Richard Johnson and Ancona, where Ancona
attempted to recruit Allen to participate.

       Approximately three hours into the interview, appellant added that Richard Johnson
and Ancona drove Barber’s truck to commit the robbery. After claiming he was at his home
when the robbery happened, appellant subsequently stated that he was, in fact, out driving
by himself at the time of the robbery. Approximately four hours into the interview, appellant
admitted that he went to the Youngs’ home the first time with Richard Johnson and Ancona
under the pretext that a man named “Dewayne” sent them in an attempt to get money.
Appellant stated that he took Richard Johnson and Ancona to a church behind the Youngs’
residence, and he waited in his vehicle while the other two men went up to the home.
Appellant agreed with Detective Hafley that had the first attempt gone as planned, he would
have been the “getaway driver.” Appellant also stated to Detective Hafley that he was not
going to get anything from the robbery and that he did not want any money. Detective
Hafley further testified about the time and location of calls made by appellant and Ancona
using cellular phone records.

       Sandra Parrish Thomas, M.D., an assistant medical examiner for the Davidson County
Medical Examiner’s Office, testified that she reviewed the autopsy of the victim, although
she did not conduct the autopsy herself. She testified that the victim died from a single
gunshot wound to the head.

        Appellant, Steven Woodrow Johnson, testified that he was not truthful with police in
his interviews because he had received a threatening telephone call warning him not to testify
against Ancona. The telephone call caused him to fear for the safety of his family. He stated

                                              7
that by the end of his interview with Detective Hafley, however, he had told the detective
everything he knew about the incident. Appellant testified that two weeks prior to the
incident, Wendy Johnson took him to meet Dewayne Vaughan, who wanted him to
participate in a robbery, but appellant said he was not interested. Appellant denied having
a conversation with Ancona at the family dinner the night of the incident about “hitting a
lick.” Appellant testified that Ancona asked him to take him and appellant’s brother, Richard
Johnson, to buy marijuana that night. Ancona directed them to an area close to 524 Wesley
Avenue, although appellant did not know a robbery was going to be attempted at that time.
Appellant testified that he learned that his brother and Ancona actually made the first robbery
attempt after the robbery attempt had occurred.

        Appellant further denied having a gun in his truck the night of the robbery and stated
that he never saw anyone with a gun that night. However, he stated that he heard Ancona
and Allen talking about a gun while the two men were seated in the back of his vehicle.
Appellant admitted that he placed the telephone call to Allen after the first failed robbery
attempt, but he stated he handed the telephone to Ancona after Allen answered because
Ancona did not have a phone or any other way of getting in touch with Allen. Appellant
testified that after the failed attempt, he drove Richard Johnson and Ancona to meet with
Allen at the Taylor residence. He admitted he was in the car the entire time that Allen and
Ancona were talking about “hitting a lick” and “needing a strap.” However, appellant stated
that he was not aware that Ancona was planning to return to the Youngs’ residence to attempt
the robbery again that night.

        Appellant testified that he was aware Ancona was going to commit a robbery on the
evening of November 22, but he did not know when or where. He admitted driving over to
the house of a man named “Red,” but he denied knowing that Ancona was attempting to
recruit him to participate in the robbery. Appellant was aware that his brother, Richard, had
driven Ancona to the Young residence to commit the robbery and that Ancona killed the
victim, but appellant only learned of this after the incident had occurred. Appellant further
admitted that on the day of the incident, Ancona came back to his house injured during the
early morning hours.

        After hearing the evidence, the jury convicted appellant of first degree felony murder,
especially aggravated burglary, aggravated burglary, aggravated assault, and possession of
a firearm during the commission of a dangerous felony. The trial court merged the
convictions for especially aggravated burglary and aggravated burglary but entered a separate
judgment for each of those counts. Appellant filed a timely motion for a new trial, which the
trial court heard on March 10, 2011. The trial court denied appellant’s motion for a new trial,
which resulted in the present appeal.



                                              8
                                         II. Analysis

                              A. Sufficiency of the Evidence

       Appellant contends that the evidence was insufficient to support his convictions for
felony murder and the other underlying felonies. Appellant’s sufficiency argument rests
upon his contentions that the State’s witnesses were not credible and that there was no
physical evidence tying him to the victim or the crime scene. The State argues that the
evidence was sufficient. We agree with the State.

       The standard for appellate review of a claim of insufficiency of the State’s evidence
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); Tenn. R. App. P. 13(e); see State v.
Davis, 354 S.W.3d 718, 729 (Tenn. 2011). To obtain relief from a claim of insufficient
evidence, appellant must demonstrate that no reasonable trier of fact could have found the
essential elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319.
This standard of review is identical whether the conviction is predicated on direct or
circumstantial evidence, or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011); State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn therefrom.”
Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010));
State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and the
weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729; State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011) (quoting State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).



                                              9
       First, appellant asserts that the evidence against him was insufficient to support his
convictions because of the lack of credibility of the State’s witnesses. Specifically, appellant
points to the inconsistencies in the statements given to police by the State’s witnesses.
Appellant points to the admission of Alicia Johnson that she was not truthful with police
during her first interview. Further, appellant highlights the fact that Richard Allen was
incarcerated in Cheatham County Jail at the time he contacted the victim’s family and police.
Allen’s interview with Detective Hafley, while he was incarcerated, concerning appellant’s
attempt to recruit Allen ultimately led to Detective Hafley’s interview with appellant.
Appellant asserts that the benefits Allen could receive in exchange for his testimony
motivated his willingness to help police and testify against appellant, undermining Allen’s
credibility. Appellant also points to the inconsistent statements given by Barber to police and
the fact that the police never charged her for the crime, despite the fact she knowingly
allowed Ancona and Richard Johnson to use her truck during the second robbery attempt.

       Notwithstanding appellant’s contentions, the credibility of witnesses and their
testimony is not decided by this court on appeal. To the contrary, the determination of the
credibility of witnesses is made by the jury as the trier of fact. See Bland, 958 S.W.2d at 659;
Pruett, 788 S.W.2d at 561. The jury was entitled to discredit appellant’s testimony that
minimized both his knowledge of the crime before it took place and his involvement in the
crime. Likewise, the jury was entitled to accredit the testimony of the State’s witnesses to
conclude appellant was associated with Ancona and the other participants in planning the
crime with the intent that Ancona would carry out the crime.

       Appellant further supports his insufficiency argument by pointing to the lack of
physical evidence linking appellant to the victim and the crime. However, as the State
asserts, the fact that appellant was not physically present during the home invasion, resulting
in a lack of physical evidence, is immaterial to his conviction of felony murder and the
underlying felonies due to his criminal responsibility for the actions of Ancona.

        “A person is criminally responsible as a party to an offense if the offense is committed
by the person’s own conduct, by the conduct of another for which the person is criminally
responsible, or by both.” Tenn. Code Ann. § 39-11-401(a) (2006). Further, a person is
criminally responsible for an offense committed by the conduct of another, if “[a]cting with
intent to promote or assist the commission of the offense, or to benefit in the proceeds or
results of the offense, the person solicits, directs, aids, or attempts to aid another person to
commit the offense[.]” Tenn. Code Ann. § 39-11-402(2) (2006). While not a separate crime,
criminal responsibility is a theory by which the State may alternatively establish guilt based
on the conduct of another. Dorantes, 331 S.W.3d at 386 (citing State v. Lemacks, 996
S.W.2d 166, 170 (Tenn. 1999)). No specific act or deed needs to be demonstrated by the
State, and, furthermore, the presence and companionship of an accused with the offender

                                              10
before and after the offense are circumstances from which participation in the crime may be
inferred. State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). However, to be
convicted, “the evidence must establish that the defendant in some way knowingly and
voluntarily shared in the criminal intent of the crime and promoted its commission.”
Dorantes, 331 S.W.3d at 386 (citing State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App.
1994)); State v. Foster, 755 S.W.2d 846, 848 (Tenn. Crim. App. 1988)).

       Viewed in the light most favorable to the State, the evidence presented at trial
supports appellant’s convictions, and a rational trier of fact could conclude beyond a
reasonable doubt that he acted in concert with Ancona in planning the robbery of John and
George Young, which resulted in Ancona killing the victim after breaking into their home.
Although appellant testified that he did not recall making many of the statements while he
was testifying, Detective Hafley testified that appellant admitted his involvement in the first
attempt at the robbery, including that he would have been the “getaway driver” had
everything gone according to plan. Further, Alicia Johnson testified that she heard appellant
and Ancona having a conversation about “hitting a lick,” and appellant later directed her to
a news broadcast about the incident when she was asking about what happened that night.
Allen testified that appellant attempted to recruit him to commit the robbery. Also, Barber
stated during her testimony that appellant approached her about using her truck in exchange
for money, understanding that it was going to be used for the robbery, and she was with
appellant, Richard Johnson, and Ancona while they were devising the plan for the robbery.
Barber further stated that she saw appellant in his vehicle with a gun, and she believed that
Ancona was going to use the gun to commit the robbery. She also heard appellant talking
on the phone to someone shortly after the other two men took her truck, asking “[i]f that was
gunshots” while she and appellant were waiting on Richard Johnson and Ancona. Further,
analysis of cellular phone records belonging to appellant and Ancona corroborated the
testimony of State’s witnesses.

        Based on our review of the evidence, we conclude that the evidence was sufficient to
support appellant’s convictions beyond a reasonable doubt. The testimony of the State’s
witnesses established evidence from which a jury could determine appellant’s involvement
in the planned robbery beyond a reasonable doubt. He is entitled to no relief.

                                        B. Modification

       Although appellant did not raise this issue in his brief, the State asserts that appellant’s
conviction for especially aggravated burglary should be modified to aggravated burglary.
“When necessary to do substantial justice, an appellate court may consider an error that has
affected the substantial rights of a party at any time, even though the error was not raised in
the motion for a new trial or assigned as error on appeal.” Tenn. R. App. P. 36(b); see also

                                                11
Tenn. R. App. P. 13(b) (stating that the appellate court may in its discretion consider other
issues not raised on appeal to prevent prejudice in the judicial process, among other reasons).
Under Tennessee Code Annotated section 39-14-404(d), the State contends that appellant’s
conviction of felony murder precludes his conviction of especially aggravated burglary
because the act of killing the victim constituted the “serious bodily harm” element of
appellant’s especially aggravated burglary conviction.

       Tennessee Code Annotated section 39-14-404 sets out the offense of especially
aggravated burglary, which is the burglary of a habitation where the victim suffers serious
bodily injury. Tenn. Code Ann. § 39-14-404 (2006). The statute continues, “Acts which
constitute an offense under this section may be prosecuted under this section or any other
applicable section, but not both.” Tenn. Code Ann. § 39-14-404(d) (2006). Convictions of
both especially aggravated burglary and another offense resulting from the same act is
precluded by this statute, and, thus, the State cannot use the same act to prosecute an accused
for both especially aggravated burglary and another offense. See State v. Holland, 860
S.W.2d 53, 60 (Tenn. Crim. App. 1993) (“[S]ubsection (d) prohibits using the same act to
prosecute for especially aggravated burglary and another offense.”).

         The record reflects that the jury convicted appellant of count one of the indictment for
the felony murder of John Young. Additionally, appellant was convicted of count two of the
indictment for especially aggravated burglary, in which John Young was also the named
victim. In both counts, the serious bodily injury of victim John Young was listed as an
element of the offense. Because the specific act of killing the victim also constituted the
“serious bodily injury” suffered by the victim, enhancing the burglary offense to especially
aggravated burglary, “[s]ubsection (d) proscribes the prosecution and conviction for
especially aggravated burglary.” State v. Oller, 851 S.W.2d 841, 843 (Tenn. Crim. App.
1992); see also State v. Michael Dean Marlin, No. M2011-00125-CCA-R3-CD, 2011 WL
5825778, at *14 (Tenn. Crim. App. Nov. 17, 2011) (holding that the “effect of subsection (d)
is that the Defendant cannot be convicted of especially aggravated burglary and aggravated
robbery when the serious bodily injury of [the victim] was an element of both offenses”);
State v. James Anthony Burgess, No. M2009-00897-CCA-R3-CD, 2010 WL 3025524, at *7
(Tenn. Crim. App. Aug. 4, 2010); State v. Jonathan Lee Adams, No. E2008-00400-CCA-R3-
CD, 2009 WL 2176577, at *9 (Tenn. Crim. App. July 22, 2009). This court has held that a
conviction for both especially aggravated burglary and murder cannot stand because the
killing of another is “serious bodily injury” under this statute. See Oller, 851 S.W.2d at 843.
When such a conviction has occurred, the proper action is to modify the conviction for
especially aggravated burglary to aggravated burglary as a lesser-included offense. See
Holland, 860 S.W.2d at 60; Oller, 851 S.W.2d at 843. Therefore, appellant’s conviction for
especially aggravated burglary, a Class B felony, is precluded by statute and should be
modified to a conviction for aggravated burglary, a Class C felony.

                                               12
        At the sentencing hearing on July 22, 2010, the trial court merged appellant’s
conviction for aggravated burglary with the conviction for especially aggravated burglary,
sentencing appellant to a period of ten years. However, the conviction for especially
aggravated burglary under count two should be reduced to a conviction for aggravated
burglary and merged with the conviction of aggravated burglary under count four.
Consequently, appellant’s sentence should be modified to the five-year sentence imposed by
the trial court for appellant’s conviction of aggravated burglary under count four of the
indictment. See State v. Daniel O’Sicky, No. E2010-02439-CCA-R3-CD, 2011 WL
3371486, at *7 (Tenn. Crim. App. Aug. 5, 2011) (“Accordingly, we impose a sentence of six
years for the modified conviction because the trial court imposed the maximum sentence for
each of the Defendant’s other convictions.”); State v. Jonathan Lee Adams, No. E2008-
00400-CCA-R3-CD, 2009 WL 2176577, at *9 (Tenn. Crim. App. July 22, 2009) (“Given that
the trial court imposed a minimum sentence of eight years for the defendant’s especially
aggravated burglary conviction, on remand we instruct the trial court to enter a three-year
sentence for the defendant’s aggravated burglary conviction.”); State v. Larry Darnell Pinex,
No. M2007-01211-CCA-R3-CD, 2008 WL 4853077, at *17 (Tenn. Crim. App. May 11,
2009) (imposing a modified mid-range sentence consistent with the trial court’s other
sentences). Accordingly, appellant’s conviction of count two for especially aggravated
burglary must be modified to aggravated burglary. Thus, we remand for modification of the
judgment form to reflect a judgment for aggravated burglary and sentence of five years on
count two.


        In addition, the trial court should have entered only one judgment of conviction with
respect to the counts of especially aggravated burglary and aggravated burglary. See State
v. William F. Cartwright, No. M2003-00483-CCA-R3-CD, 2004 WL 1056064, at *6 (Tenn.
Crim. App. May 10, 2004). Thus, we vacate the judgments for counts two and four and
remand the case for entry of a single judgment of conviction on those two counts consistent
with this opinion.
                                       CONCLUSION


        Because appellant’s conviction of especially aggravated burglary is precluded by
statute, we conclude that the conviction of especially aggravated burglary should be modified
to aggravated burglary. We vacate the judgments in count two and count four and remand
to the trial court for entry of a single judgment of conviction consistent with this opinion. We
affirm the judgments of the trial court in all other respects.
                                                   __________________________________
                                                   ROGER A. PAGE


                                              13